Citation Nr: 9915308	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  99-03 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1987 to June 1990, 
and she also served on active duty for a prior period of 2 
years, 11 months, and 26 days, for which exact dates could 
not be verified from the record.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1997 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which entitlement to individual 
unemployability was denied.  

During the pendency of this appeal, the veteran relocated to 
Georgia, and the Atlanta RO has jurisdiction over the instant 
claim.  


FINDINGS OF FACT

1.  The veteran has a high school diploma and her 
occupational training includes record keeping and generating 
computer print outs (during her military service); working in 
a blood bank taking vital signs and keeping file cards; 
working as a daycare provider; and working as a cashier.  She 
was last employed in 1996, at which time her position as a 
cashier was terminated because the company went out of 
business.  

2.  The appellant is currently service-connected for 
residuals of abdominal hysterectomy with salpingo-
oophorectomy (50 percent disabling); abdominal adhesions (30 
percent disabling); and three disabilities rated as 
noncompensably disabling:  postoperative callus, right 4th 
toe; status post recto-vaginal fistula; and status post 
colotomy; for a combined evaluation of 70 percent disabling.  

3.  In the opinion of the VA examiner, it would be difficult 
to understand how the veteran's symptomatology, to include 
chronic abdominal pain, would render her permanently 
unemployable.  

4.  The veteran's service-connected disabilities do not 
preclude her from securing or following a substantially 
gainful occupation.


CONCLUSION OF LAW

The criteria for a total schedular rating based on the 
inability to secure or follow a substantially gainful 
occupation have not been met.  38 U.S.C.A. §§ 5107, 7104 
(West 1991); 38 C.F.R. § 4.16(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim is well grounded.  VA has a duty to assist the veteran 
to develop facts in support of a well grounded claim.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998) and Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  The veteran has not 
alleged, and the record does not indicate, the need to obtain 
any pertinent records which have not already associated with 
the claims folder.  Thus, the Board finds that VA's duty to 
assist the veteran has been satisfied.


Medical Evidence and Background

Service medical records show that the veteran was 
hospitalized on multiple occasions for treatment of pelvic 
and abdominal pain.  In 1987, she was diagnosed and treated 
for pelvic inflammatory disease.  In June 1987, she was 
hospitalized with diagnoses of acute pelvic pain and small 
ovarian cyst, right, ruptured.  

In August 1987 and September 1987, she was hospitalized for 
treatment of diagnoses which included pelvic pain secondary 
to right ovarian cyst fluid; status post left salpingo-
oophorectomy; possible complete abortion at earlier date; 
abdominal adhesions; and laparoscopic drainage of right 
ovarian cyst.  During this hospitalization, it was noted that 
past medical history included a previous oophorectomy in 1981 
and an appendectomy in 1988.  During her hospital course, she 
underwent culdocentesis, diagnostic laparoscopy with lysis of 
adhesions and drainage of a right ovarian cyst, and 
dilatation and curettage of the uterus.   

In October 1987, the veteran was again hospitalized and 
diagnoses included endometritis/salpingitis/peritonitis, 
suspected; and allergic reaction to erythromycin.  The 
discharge summary indicates that if pain was recurrent, then 
the veteran's repeated desire for a total abdominal 
hysterectomy would not be unreasonable in light of her 
development of multiple antibiotic allergies.  

In February 1988, the veteran underwent a total abdominal 
hysterectomy, bilateral salpingo-oophorectomy, lysis of 
adhesions, Moskowitz culdoplasty, and repair of small bowel 
serosa as treatment for intractable chronic pelvic pain and 
pelvic adhesive disease.  In March 1988, she underwent 
exploration of the vaginal cuff, cystoscopy with left 
ureterogram, and a proctosigmoidoscopy, with a post-operative 
diagnosis of rectovaginal fistula.  She also underwent an end 
sigmoid colostomy for a pre-operative diagnosis of pelvic 
abscess secondary to rectovaginal fistula.  In July 1988, she 
underwent closure of the colostomy  In April 1990, the 
veteran requested a medical board evaluation prior to 
separation.  

The DD 214 shows that the veteran's primary specialty title 
was as equipment records and parts specialist.  Her date of 
birth is listed as March [redacted], 1960.  

Pursuant to an October 1990 rating action, service connection 
was granted for the following disabilities:  status-post 
abdominal hysterectomy with bilateral salpingo-oophorectomy 
(currently evaluated as 50 percent disabling); status-post 
colotomy (currently evaluated as noncompensably disabling); 
status-post repair of rectovaginal fistula (currently 
evaluated as noncompensably disabling); and status post 
removal of callus from right fourth toe (currently evaluated 
as noncompensably disabling).  

Private post-service treatment records, dated in 1994 and 
1995, show frequent treatment for abdominal pain and 
epigastric distress.  In June 1994, she was hospitalized for 
treatment of abdominal pain, and final diagnoses included 
abdominal pain, possibly due to postoperative adhesions.  

Pursuant to a February 1996 rating action, service connection 
was granted for postoperative abdominal adhesions.  

A private hospital report shows that the veteran was admitted 
in November 1996 with a long history of multiple trips to the 
Emergency Room with right lower quadrant pain, nausea, and 
anorexia.  It was noted that no definite diagnosis had ever 
been made.  During this hospitalization, an exploratory 
laparotomy revealed findings of 2 internal hernias, severe 
adhesions in the right lower quadrant, and 1 ventral hernia.  
All of this was repaired and the bowel was clean at the time 
of closure, with no significant problem with in the abdomen 
that could be delineated.  Discharge diagnoses were as 
follows:  1. severe intraperitoneal adhesions with partial 
small bowel obstructions; and 2. two internal hernias and 1 
ventral hernia.  

The report of a January 1997 VA rectum and anus examination 
shows that she complained of continued mild constipation and 
soreness following the November 1996 laparotomy.  She 
indicated that since that surgery, she has continued to drink 
prune juice and use buttermilk to keep her bowels regulated.  
On examination, there was no vaginal or rectal bleeding; 
vomiting of blood; problems with incontinence or diarrhea; no 
symptoms of dehydration; and there were no symptoms of 
malnutrition.  It was noted that her major problem was 
related to constipation.  She had no fecal leakage and 
examination of the rectum revealed a rectal sphincter with 
greatly reduced tone.  

The report shows diagnoses of 1. perforated bowel with 
subsequent colostomy following hysterectomy and salpingo-
oophorectomy; and 2.  history of laparotomy for relief of 
bowel obstruction and adhesions in November 1996.  

The report of a January 1997 stomach examination shows 
objective findings of a 24 inch scar 10 inches above the 
umbilicus with the remaining 14 inches that goes to just 
above the symphysis pubic, and she elicited pain to light 
palpation along the suture line.  There was also pain to deep 
palpation in the right lower quadrant.  Bowel sounds were 
present.  A diagnosis of no history of peptic ulcer disease 
or symptoms of peptic ulcer disease was given.   

In a statement in support of her claim, submitted in April 
1997, the veteran indicated her beliefs as to the reasons why 
she could not work.  She indicated that after standing for 
long periods of time, a pain runs across her back and 
abdominal area; her bowel movements won't move if she is in 
one position for a time of 30 minutes or more; since her 
operation in the November she has vomited more than usual and 
no employer could deal with her leaving work for being sick; 
stressful jobs can irritate her stomach and bowel movements, 
causing her to throw up; and sitting in a chair for 15 
minutes or more causes her stomach to hurt which will 
activate to throw up.  According to the veteran, she is not 
able to work under these conditions and her health is very 
poor.  In addition, she has to take medicine to keep her 
stomach right so she can live a life without pain, and she 
can't work or exercise because of the pain when she awakes 
every morning.  She hoped that VA would consider her 
condition and weakness due to what the military had done to 
her.  

Private medical records, dated in June 1997 and July 1997, 
show that the veteran sought treatment for complaints of 
recurrence of right lower quadrant abdominal pain, nausea, 
vomiting, and constipation.  On August 11, 1997, the veteran 
underwent a colonoscopy with multiple polypectomies.  The 
next day, the veteran underwent an exploratory laparotomy 
with enterolyses of extensive intraabdominal adhesions 
causing significant small bowel obstruction.  The hospital 
summary shows discharge diagnoses of 1. intermittent partial 
small bowel syndrome secondary to adhesions; 2.  anemia; and 
3.  hypophosphatemia.  

In a September 1997 statement, the veteran's private 
physician, William M. Steely, M.D., indicated that the 
veteran underwent surgery at which time extensive 
intraabdominal adhesions were taken down.  Dr. Steely 
indicated that the veteran had subsequently had marked 
improvement in her symptoms consistent with the adhesions 
representing the cause of her abdominal pain, nausea, and 
vomiting.  It was noted that this was a very typical history 
for recurrent adhesive partial small bowel obstruction, which 
is a clear-cut indication for surgery.  

An October 1997 operative report shows that the veteran 
underwent an esophagogastroduodenoscopy (EGD) with Clo test 
for evaluation of a pre-operative diagnosis of upper 
gastrointestinal bleed.  Examination of the gastric mucosa 
was normal to the GE junction, where a healing Mallory-Weiss 
tear was seen.  Reglan and Phenergan were prescribed to avoid 
further emesis and improved GI motility.  

An October 1997 follow-up office visit treatment note shows 
that the veteran was status post EGD demonstrating a Mallory-
Weiss tear, and the CLO test was negative.  She was having 
continued emesis, which was very concerning as she might 
develop a Borhaven type tear.  

In a VA Form 21-8940, submitted in April 1998, the veteran 
described her recent work history.  She indicated that 
between August 1991 and February 1992, she was employed at 
the Interstate Blood Bank as a receipt clerk; from February 
1992 to August 1993 she was employed as a daycare provider at 
"Ed. Complex Center;" from December 1993 to August 1994 she 
was employed at Dunkin' Donuts as a cashier; from September 
1994 to March 1995 she was employed at Wal-Mart as a cashier; 
and from March 1996 to August 1996 she was employed as a 
cashier at a butcher shop.  

In April 1998, the veteran was afforded a VA general medical 
examination for compensation and pension purposes.  At this 
time, the veteran gave a history of serving as a material 
support specialist, predominantly in inventory as a computer 
operator, during her time in the service.  She also indicated 
that after her discharge from the Army, she initially worked 
at the Opryland Hotel in housekeeping for several years and 
then she worked for 1 1/2 years or slightly less in a daycare 
center and had done some work after that as a cashier.  She 
had been unemployed since March 1997 because of persistent 
abdominal pain which worsens when she stands up.  

With regard to past medical history, the veteran reported 
that she was diagnosed with endometriosis and PID (pelvic 
inflammatory disease).  She reported that beginning in 1987 
she was hospitalized several times for treatment of PID, and 
her symptoms at this time included severe dysmenorrhea, 
dyspareunia, and metromenorrhagia.  

At the time of the examination, the veteran reported current 
symptoms of nausea and constipation.  It was noted that her 
appetite was very poor, and she complained of severe 
abdominal pain with prolonged standing.  She also reported 
dyspareunia and vaginal dryness.  On physical examination, it 
was noted that the veteran was right handed and her posture 
and gait were described as a mild case of the PID shuffle, 
especially after the examination.  Skin was clear, 
hemic/lymphatics were within normal limits, and the head was 
normocephalic.  Tympanic membranes were clear and nares were 
within normal limits.  Mild thyromegaly was noted on 
examination of the neck.  The lungs were clear to 
auscultation, breasts were without masses or lesions, and 
with regard to the chest, there was bilateral symmetrical 
expansion with inspiration.  

On examination of the cardiovascular system, there was 
regular rate and rhythm without murmurs, gallops, or rubs, 
and PMI (point of maximal impulse) was at the 5th intercostal 
space within the midclavicular line.  

On examination, the abdomen was described as benign.  Striae 
were noted.  There were no abnormal pulsation or bruits, and 
bowel sounds were within normal limits.  It was noted that 
she had mild tenderness to palpation in the left lower 
quadrant.  On gynecological examination, she had some 
diminished rugae.  She had whitish discharge that was over-
the-counter medication to treat yeast infection.  Her 
external genitalia was clear without lesions or exudate, and 
the vaginal cuff appeared within normal limits.  A Pap smear 
was done, and there some tenderness to manual examination 
that would reflect the right lower quadrant that was about at 
11 o'clock on the intravaginal examination.  

Rectal examination was without masses or lesions, and the 
rectal tone was within normal limits.  Guaiac was negative.  
Musculoskeletal examination was without gross joint 
abnormality, and there was full range of motion of all 
joints.  Neurological examination was grossly intact, and on 
psychiatric examination, the veteran denied signs and 
symptoms of depression or any other psychiatric or emotional 
problems.  

On repeat with nipple markers, the chest x-ray was within 
normal limits.  In addition, CBC, chemistries, urinalysis, 
and thyroid function tests were within normal limits.  

The examiner provided the following diagnoses:  1.  abdominal 
pain suggestive of adhesive disease; 2.  status post Mallory 
Weiss tear; 3. status post total abdominal hysterectomy, 
bilateral salpingo-oophorectomy, secondary to PID; and 4.  
status post rectovaginal fistula with temporary colostomy.  

In a September 1998 addendum to the April 1998 examination 
report, the examiner indicated that the veteran had reported 
an inability to work because of persistent abdominal problems 
making it difficult for her to be on her feet all day.  The 
examiner did not dispute that the veteran's claim was well 
grounded in general, but provided an opinion that it was 
difficult to understand how these type of symptoms could make 
her permanently unemployable.  It was noted that it may be 
that she requires retraining, as she is in her late thirties 
and given proper support should be able to find some work 
that she is physically able to do.  

In April 1999, the veteran was afforded a hearing before a 
member of the Board sitting at the Atlanta RO.  She testified 
that during her period of service, she experienced a number 
of medical problems which resulted in a hysterectomy and 
colostomy.  She noted that she's had the same surgical 
procedure about 5 to 6 times, and she was scheduled to go for 
another colonoscopy in May (1999).  According to the veteran, 
every six months she experiences the same lower abdominal 
pain for which she has to go to the doctor and have the same 
procedures over again.  

With regard to education, the veteran indicated that she was 
not trained in any kind of skill, to include as a computer 
operator, which would allow her to work at a leisurely pace.  
She indicated that she had just a general basic high school 
diploma.  Since getting out of the service, she had tried to 
work in different locations as a cashier, a stock person, and 
everything that she knows how to do but she cannot do the 
work because it's either lifting strenuous boxes or standing 
on her feet for long periods of time which she cannot do.  In 
addition, during such activities she experiences lower 
abdominal pain for which she had been prescribed Darvocet 
which she took every four hours as treatment for pain.  

According to the veteran, she was precluded from employment 
as a result of mental anguish and problems with the rectum 
and anus and the removal of her ovaries and uterus.  She 
indicated that after getting up in the morning, she turns 
around and gets back in bed because the pain is so severe 
that she can hardly get around every day.  She stated that 
the pain goes from the right lower quadrant all the way 
through her vagina to her rectum, and she is not able to have 
normal bowel movements.  The veteran indicated that at her 
most recent VA examination, in 1998, the examiner did not 
spend very much time with her and she just did a basic 
examination.  

The veteran's husband testified that he had known her since 
1992, and when they met she was experiencing the same thing 
she was experiencing now, with constantly saying that her 
stomach hurt or she's in pain all the time.  He indicated 
that he had been with her through 4 surgeries as just as she 
was saying, every six months she's back for another surgery 
to relieve the pain a little bit.  He also stated that he was 
suffering from a lot of stress because of having to take time 
off to take care of her when she's hurting and she's cramped 
over.  

With regard to her old work history, the veteran indicated 
that she had experience working in a blood bank doing file 
cards and checking for vital signs.  She indicated that she 
left that employment as she wasn't being treated fairly and 
she didn't get along too well with the manager and the other 
co-workers.  Thereafter, she worked at a child day care 
center, before being terminated because she was unfairly 
blamed for "calling the news" to report that the day care 
was unsanitary.  Her next jobs involved part-time work at 
Dunkin' Donuts and then at Wal-Mart, where she left the job 
because they told her she wasn't fast enough.  She also 
indicated that they had a report of the times that she took 
off for being ill, and she was told that they were going to 
have to let her go because she hadn't even made her 90 days 
and she was out maybe most of half of the 90 days.  

In her most recent employment, she worked as a cashier at a 
butcher shop where she could sit down and press buttons.  She 
liked that job because they showed concern for her health and 
didn't want her to do any heavy lifting.  She liked that job 
but eventually they went out of business, and she then worked 
at Murf's Town and Country, a business which took over the 
same location as the butcher shop, until that business also 
fell under.  

The veteran indicated that since moving to Georgia, she had 
put in applications but she had not been able to find 
employment, as she was trying to find something that she 
could do that she would feel comfortable in, where she won't 
be terminated or discriminated against because she can't do 
the work.  She indicated that she knew how to do cashier 
work, stocking, and records clerking, but had no secretarial 
skills.  She indicated that when working as a cashier, as 
soon as she had to miss a day or take off a day because of 
going to the doctor, she would be told that although she was 
a good worker they would have to let her go.  While in the 
Army, she worked as a material supply clerk, in which she 
wrote up man-hour reports and did printouts regarding which 
aircraft were down and how many hours it would be before the 
aircraft were up.  


Analysis

The veteran contends that her service connected disabilities 
render her unemployable, and therefore, it is her belief that 
she is entitled to a total rating based on individual 
unemployability.  

According to 38 C.F.R. § 4.16(a) (1998), "[t]otal disability 
ratings for compensation may be assigned, where the schedular 
rating is less than total, when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service 
connected disabilities: Provided that . . . if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more." See also 38 C.F.R. § 3.340 (1998).  In this case, the 
Board notes that the schedular criteria pursuant to 38 C.F.R. 
§ 4.16(a), have been met.

In making a determination as to whether a total rating is 
warranted based on individual unemployability, consideration 
may be given to a veteran's level of education, special 
training, and previous work experience in arriving at a 
conclusion, but not to the appellant's age or impairment 
caused by nonservice-connected disabilities. 38 C.F.R. §§ 
3.341, 4.16, 4.19 (1998).  

In Van Hoose v. Brown, 4 Vet. App. 361 (1993), the Court of 
Appeals for Veterans' Claims noted that:

For a veteran to prevail on a claim based 
on unemployability, it is necessary that 
the record reflect some factor which 
takes the claimant's case outside the 
norm of such veteran. See 38 C.F.R. §§ 
4.1, 4.15 (1992).  The sole fact that a 
claimant is unemployed is not enough. A 
high rating in itself is recognition that 
the impairment makes it difficult to 
obtain and keep employment.  The question 
is whether the veteran is capable of 
performing the physical and mental acts 
required by employment, not whether the 
veteran can find employment. See 38 
C.F.R. § 4.16(a) (1992).  Id. at 363.

Upon review of the record, the Board has concluded that the 
preponderance of the evidence weighs against a finding that 
entitlement to a total rating based on individual 
unemployability due to service-connected disability is 
warranted.  Specifically, although the schedular criteria 
have been met, as the veteran has a combined disability 
evaluation of 70 percent, with one disability ratable as 40 
percent disabling or more, the evidence does not establish 
that she is unable to secure or follow a substantially 
gainful occupation as a result of her service-connected 
disabilities.  

The record reflects that the veteran is currently 39 years 
old and she has a high school diploma.  During her military 
service, she was employed as a materials supply specialist, 
which required duties such as generating computer print outs 
and keeping records of aircraft and flight scheduling.  
Additional experience includes working at a blood bank, 
during which time she kept file records and took vital signs; 
working as a day care provider; and working as a cashier at 
various locations, to include Wal-Mart, Dunkin' Donuts, and a 
butcher shop.  According to the veteran's own testimony, she 
liked her most recent employment as a cashier for a butcher 
shop and at Murf's Town and Country, because she was allowed 
to sit down while doing her duties.  Thus, the record 
reflects that the veteran has training and experience working 
in a number of capacities, such as with computers, compiling 
records, and working as a cashier, which would not 
necessarily require significant physical demands.  

In addition, the veteran has testified that she left her most 
recent position as a cashier because the company went out of 
business, and there is no indication that she left because 
she was physically or mentally unable to perform her duties.  
In addition, she has indicated that she either left or was 
terminated from previous positions because of personality 
conflicts or misunderstandings with co-workers, and not 
because of physical impairment which prevented successful job 
performance.  

Although the veteran has not been employed since 1996, the 
available evidence does not show that she is unemployable as 
a result of her service-connected disabilities and her 
associated difficulties with chronic abdominal pain.  Rather, 
the record indicates that she has relocated to a new area and 
has experienced difficulties in obtaining employment.  As 
indicated in Van Hoose, supra, a successful claim for 
individual unemployability involves the question of whether 
the veteran is capable of performing the physical and mental 
acts required by employment, not whether the veteran can find 
employment.

The medical evidence does show that the veteran has 
experienced significant gynecological disorders and in recent 
years, she has undergone a number of exploratory and 
corrective surgeries as treatment of abdominal adhesive 
disease manifested by intermittent pain, nausea, and 
vomiting.  She has also indicated that she was scheduled for 
another such surgery in May 1999.  However, it was the 
opinion of the VA examiner, on examination of the veteran and 
following review of the medical history in the claims folder, 
that it was difficult to understand how these type of 
symptoms could make her permanently unemployable.  The 
examiner further noted that it may be that she requires 
retraining and that given proper support should be able to 
find some work that she is physically able to do.  Thus, it 
was the opinion of the VA examiner that the veteran was not 
unemployable, despite her medical history and the severity of 
her service-connected disabilities.  

For the reasons stated above, therefore, the Board has 
concluded that the preponderance of the evidence is against a 
finding that the veteran is unable to secure and follow 
substantially gainful employment as a result of service-
connected disabilities.  Therefore, the criteria for a total 
rating based on individual unemployability, as found in 
38 C.F.R. § 4.16, have not been met, and accordingly, the 
veteran's claim is denied.  


ORDER

Entitlement to individual unemployability is denied.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

